Ingraham, J.:
The testator died in Asbury Park, in the State óf New Jersey, on August 17, 1904, leaving a last will and testament which wias admitted to probate by the Probate Court of Sussex county, N. J., and subsequently the surrogate of New York county granted .ancillary letters testamentary. • The only substantial question presented on this -appeal is, whether the surrogate correctly decided, Upon a preliminary investigation by him5 that the_testator died1 a resident of the State'of New York. He died on August 17, 1904, He Was born, in the town of Newton, N. J. He appears to liaye lived there for upwards of twenty-five years,, and then removed to ' Newark,. N. J.,-where he lived for a period of twenty years,, owning the house in which he lived. About twelve or fifteen years before his death lie broke up his .home at, Newark,- spent the sum men at Newton, in.the State of New Jersey, and about the first ’of November carne to New York, lived in’a boarding house during the winter, leaving New York again for New Jersey about the first inf March. Subsequently lie'generally, spent the winters in New York., In the fall of 1903 he came to New York, boarding at Miller’s Hotbl, stayed' there for á few months -and left about, -the first of Maxell, 1904, and took up his residence in Newton, N. J. He retained' ijio room at the hotel, and subsequently, had no New York residence arid had no property of any kind in this State. When he left he stated' that he did not intend to. return to New York, but did intend to remain permanently at Newton. There is no evidence that the téstator had a residence in the State of New York at the time of lys death; and the case of -the Comptroller depends entirely upon the 'fact that the testator liad voted iti New York in 1900 that he had paid a personal tax for several years prior to his death, as a resident *185of New York' and had described himself in some instruments that he executed as a resident of New York before March 1, 1904. It seems that he voted in the State of New York in the years 1900 and 1901, but it does not appear that he voted subsequent to that time. Assuming that this evidence would be sufficient to justify a finding that the testator was a resident of the State of New York prior to the year 1904, the evidence is quite convincing that he gave up his residence in New York when he left in the spring of 1904, and returned to the State of his birth, where he had lived the most of his life, with the intention of making that State his home. There was certainly nothing thereafter to justify the finding that he continued to be a resident of the State of New York. He had no actual residence here; had no property.here,aryl the courts of the State of New Jersey have accepted jurisdiction of his estate and determined that the testator was a resident of the State of New Jersey. Certainly to justify the courts of this State in reversing that decision there must be proof to show that the testator was actually a resident of the State of New York at the time of his death.
I think, therefore, that the order appealed from should be reversed, with ten dollars costs and disbursements, and the proceeding dismissed.
McLaughlin, Clarke and Scott, JJ., concurred; Houghton, J., dissented.